         Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 1 of 7



Hal K. Gillespie
State Bar No. 07925500
GILLESPIE SANFORD LLP
4803 Gaston Avenue
Dallas, Texas 75246
Telephone: (214) 800-5111
Facsimile: (214) 838-0001
ATTORNEYS FOR BARDIA DEJBAN AND BAHAR DEJBAN


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

In re:                                         §
                                               §
VOUSION, LLC,                                  §       Chapter 11
                                               §
                                               §       Case No. 20-50082 (DRJ)
         Debtor.                               §


    CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM OF BAHAR
    DEJBAN AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         Bardia Dejban (hereinafter “Mr. Dejban”) and Bahar Dejban (hereinafter “Ms. Dejban”)

(jointly referred to herein as “Claimants”), move the Court for leave to file amended proofs of

claim to assert that their legal claims against Reorganized Debtor, Volusion, LLC (hereinafter

“Debtor”) are akin to those alleged against Jeremy Rosenthal, Curt Lindeman, Troy Pike, and

Timothy Stallkamp (referred to as “Individual Defendants” or “New Leaders”), in the California

Lawsuit,1 not those in the draft EEOC charges attached to Proofs of Claim of Claimants.2

Claimants would show the Court as follows:




1
  The Complaint that Claimants filed in the California Lawsuit is attached as Exhibit D to Debtor’s
   Motion to Enforce Confirmation Order (Doc. 183) at Doc. 183-4, pp. 2 – 27, incorporated herein by
   reference.
2
  See Claim 15-1, pp. 4 – 23 (Draft EEOC charge of Mr. Dejban) and Claim 16-1, pp. 4 – 25 (Draft
   EEOC charge of Ms. Dejban).
CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                                       1
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
        Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 2 of 7




                                         I. INTRODUCTION

        Claimants seek leave to amend their Claims 15-1 and 16-1. Claimants establish below

that justice requires leave be granted based on all the applicable factors.

                                          II. BACKROUND3

        Claimants timely filed their proofs of claim in this proceeding.4 When they filed their

proofs of claim on November 30, 2020, Claimants having not been required by law to file either

their administrative charges concerning statutory torts or lawsuits based on those charges, having

not done so, and careful about the Discharge Injunction entered by the Court on November 20,

2020, filed proofs of claim with drafts of unfiled EEOC charges that set forth facts upon which

their claims were based.5

        Once Claimants became belatedly aware of Debtor’s objections filed on February 26, 2021,

but not served on Claimants until the evening of March 29, 2021 and April 4, 2021, Claimants’

counsel reviewed Debtor’s objections, determined that (a) the Debtor’s objections were facially

invalid, but (b) that amended proofs of claim would be appropriate to insure that the parties and

the Court properly considered Claimants’ California statutory torts, and promptly sought to confer

and did confer with counsel for Debtors about several issues, including a scheduling order and an

agreed date for amending Claimants proofs of claim.6 Debtor’s have falsely represented to the

Court, “The bases of the Dejbans’ claims in the California Lawsuit are identical to those they

allege in their Bankruptcy Claims that are the subject of the Claim Objections.”7 The originally



3
  Claimants incorporate by reference the facts in the attached Declaration of Hal K. Gillespie dated April
    27, 2021, Exhibit C hereto.
4
  Gillespie Decl., Exhibit C, p. 4, ¶ 14.
5
  Id., p. 5, ¶16.
6
   Id., pp. 6 – 10, ¶¶ 21-25.
7
  Dkt. No. 183, p. 6 of 14, ¶18 (emphasis added).
CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                                             2
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
        Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 3 of 7




filed proofs of claim (filed on November 30 2020) made no reference to the various California

statutory torts that are invoked by Claimants’ administrative charges filed in California,8 or the

statutory torts that are specifically included against Volusion’s New Leaders in the California

Complaint.9 The appropriateness of amending Claimants’ proofs of claim became clear as

Claimants’ counsel reviewed Debtor’s objections to the originally filed Proofs of Claim (Claim

15-1 and Claim 16-1) and sorted through a series of Debtor’s arguments about legal claims under

federal or Texas law that are not, in fact, part of Claimants claims against Debtor.10

        This case is presently at a crossroads.          If the Court grants Claimants’ Motion for

Modification of Discharge Injunction (Dkt. No. 177), filed March 30, 2021, Claimants will not

proceed against Debtor’s estate – the only proceedings will be in the California Lawsuit against

Debtor, limited to insurance proceeds, and against the New Leaders. Otherwise, Debtor, bereft of

any valid objections to Claims 15-1 and 16-1,11 will face discovery and ultimately a merits hearing

in Claimants’ efforts to collect against the estate for Claimants’ California statutory tort claims,12

where Claimants will seek full relief of $11,875,000 (Claim 15-1, as amended) and $9,250,000

(Claim 16-1, as amended).

                                       III. APPLICABLE LAW

        Rule 15(a)(2), Fed. R. Civ. P., applicable to this proceeding under Bankruptcy Rule 7015,

provides that the Court should freely grant leave to amend where justice so requires. Motions for

leave to amend (following the one amendment permitted as a matter of course under Rule 15(a)(1))



8
  See Exhibit A, Attachment A and Exhibit B, Attachment A.
9
  See Exhibit A, Attachment B and Exhibit B, Attachment B.
10
    Gillespie Decl., Exhibit C, p. 7, ¶ 22.
11
    Id., p. 11, ¶¶ 29-30.
12
   Claimants continue to assert and do not waive their objection that this Court lacks jurisdiction to
    adjudicate Claimants’ statutory tort claims. See Dkt. No. 177, pp. 7-8.
CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                                         3
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
        Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 4 of 7




require opposing party’s consent (not present here) or leave of court. Rule 15(a)(2), Fed. R. Civ.

Proc. As noted by the Fifth Circuit, “Federal Rule of Civil Procedure 15(a) requires the trial court

to grant leave to amend ‘freely’ and the language of this rule ‘evinces a bias in favor of granting

leave to amend.’” Lyn-Lea Travel Corp. v. Am. Airlines, 283 F.3d 282, 286 (5th Cir. 2002) (citing

Rule 15(a)(2)(citing cases).

        In Jamieson v. Shaw, 772 F.2d 1205 (5th Cir. 1985), the Fifth Circuit found an abuse of

discretion where the trial court denied plaintiff’s motion for leave to file a second amended

complaint, holding that “if the district court lacks a ‘substantial reason’ to deny leave, its discretion

‘is not broad enough to permit denial.’” Id. at 1208, citing Conley v. Gibson, 355 U.S. 41, 48

(1957). The Court in Jamieson went on to describe the uphill battle facing a party that seeks to

oppose a motion for leave to amend:

        Even if substantial reason to deny leave exists, the court should consider prejudice
        to the movant, as well as judicial economy, in determining whether justice requires
        granting leave. Id. When futility is advanced as the reason for denying an
        amendment to a complaint, the court is usually denying leave because the theory
        presented in the amendment lacks legal foundation or because the theory has been
        adequately presented in a prior version of the complaint.

Id., citing Pan-Islamic Trade Corp. v. Exxon, 632 F.2d 539, 546 (5th Cir. 1980). Where a proposed

amendment merely states an alternative theory of recovery and there is no showing of

        undue delay, bad faith or dilatory motive on the part of the movant, repeated failure
        to cure deficiencies by amendments previously allowed, undue prejudice to the
        opposing party by virtue of allowance of the amendment, futility of amendment,
        etc. – the leave should, as the rules require, be ‘freely’ given.’ Of course, the grant
        or denial of an opportunity to amend is within the discretion of the District Court,
        but outright refusal to grant the leave without any justifying reason appearing for
        the denial is not an exercise of discretion; it is merely abuse of that discretion and
        inconsistent with the spirit of the Federal Rules.

Foman v. Davis, 371 U.S. 178, 182 (1962). Long ago, the Supreme Court rejected Debtor’s

approach, holding, “It is too late in the day and entirely contrary to the spirit of the Federal Rules


CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                                       4
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
          Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 5 of 7




of Civil Procedure for decisions on the merits to be avoided on the basis of such mere technicalities.

Id. at 181. The Supreme Court’s teachings apply here:

          If the underlying facts or circumstances relied upon by a plaintiff may be a proper
          subject of relief, he ought to be afforded an opportunity to test his claim on the
          merits. In the absence of any apparent or declared reason -- such as undue delay,
          bad faith or dilatory motive on the part of the movant, repeated failure to cure
          deficiencies by amendments previously allowed, undue prejudice to the opposing
          party by virtue of allowance of the amendment, futility of amendment, etc. -- the
          leave sought should, as the rules require, be "freely given." Of course, the grant or
          denial of an opportunity to amend is within the discretion of the District Court, but
          outright refusal to grant the leave without any justifying reason appearing for the
          denial is not an exercise of discretion; it is merely abuse of that discretion and
          inconsistent with the spirit of the Federal Rules.

Id. at 182.

          IV.      THE RELEVANT FACTORS FAVOR GRANTING THIS MOTION

          As shown by the detailed declaration of Hal Gillespie (a proper declaration under 28

U.S.C. § 1746), there has been no undue delay (in fact there has been prompt action) in seeking

leave to amend. There is no bad faith or dilatory motive on the part of Claimants in seeking leave

to amend their claims. There has been no repeated failure to cure deficiencies – indeed, Debtor

has not asserted that the original Proofs of Claim were deficient. Debtor’s argument against

amendment is that we are past the amendment date and there is not a good basis for amendment.13

As shown by the Gillespie declaration (Exhibit C), the first argument is bogus, but perhaps

suggests, incorrectly, that Claimants have been dilatory.

          Debtor’s second argument against amendment is also unfounded. There is a very good

basis for amendment. The need to amend is the innocent and natural result of acts of the Debtor –

first the acts of firing Claimants when they did and next the act of filing this bankruptcy proceeding

the same day and then obtaining a bar date for claims. Debtor fired Mr. Dejban and Ms. Dejban


13
     Gillespie Decl., Exhibit C, p. 13, ¶ 35.
CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                                    5
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
        Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 6 of 7




just before it filed for bankruptcy. By law Claimants had time – from 180 days to a year –

depending on which statutes they would invoke, to file administrative charges to pursue their

statutory tort claims, and even longer to file their lawsuit. But the Bar Date came fast, and

Claimants had to and did file their claims by that November 30, 2020 date. Debtor’s objections,

although defective on their face, make it clear that the non-identical California statutory claims

should be before the Court (via amended proofs of claim) if Debtor inexplicably will not agree to

(and if the Court does not grant) Claimants’ motion to modify the discharge injunction so that

Claimants can seek only Debtor’s insurance money (and assets of the New Leaders) in the

California Lawsuit.

       WHEREFORE, PREMISES CONSIDERED, Movants Bardia Dejban and Bahar Dejban

respectfully request that this Court grant leave to Claimants to file Amended Proofs of Claim

attached hereto as Exhibit A (Amended Proof of Claim of Bardia Dejban dated April 27, 2021)

and Exhibit B (Amended Proof of Claim of Bahar Dejban dated April 27, 2021) and further relief

as they may show themselves justly entitled.


April 27, 2021

                                                    Respectfully submitted,

                                                    Hal K. Gillespie (SBN 07925500)
                                                    Gillespie Sanford LLP
                                                    4803 Gaston Ave
                                                    Dallas, TX 75246
                                                    Tel: (214) 800-5111
                                                    Fax: (214) 838-0001

                                                    Attorney for Plaintiffs Bardia Dejban
                                                    and Bahar Dejban

                                CERTIFICATE OF CONFERENCE



CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                                6
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
        Case 20-50082 Document 193 Filed in TXSB on 04/27/21 Page 7 of 7




       Pursuant to Local Rule 4001(a)(1), the undersigned hereby certifies that on behalf of

Movants, he has conferred with opposing counsel and been unable to reach an agreement on the

requested relief.

                                          Respectfully submitted,

                                          Hal K. Gillespie (SBN 07925500)
                                          Gillespie Sanford LLP
                                          4803 Gaston Ave
                                          Dallas, TX 75246
                                          Tel: (214) 800-5111
                                          Fax: (214) 838-0001

                                          Attorney for Plaintiffs Bardia Dejban
                                          and Bahar Dejban

                              CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of April 2021, I caused a copy of the foregoing
document to be served by the Electronic Case Filing System for the United States Bankruptcy
Court for the Southern District of Texas, and via electronic mail upon the following:

Jennifer F. Wertz
jwertz@jw.com

                                                  /s/Hal K. Gillespie
                                                     Hal K. Gillespie




CLAIMANTS’ MOTION FOR LEAVE TO AMEND PROOF OF CLAIM BAHAR DEJBAN                           7
AND PROOF OF CLAIM OF BARDIA DEJBAN AND BRIEF IN SUPPORT
